DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/08/2021, 3/08/2021, 9/22/2021, 4/15/2022, and 6/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)  &  35 U.S.C. 102(a)(2) as being anticipated by Iwai et al.,  (US 2002/0075192), hereinafter Iwai.


Regarding claim 1 Iwai discloses a folded antenna (Fig. 1, at 12-17), comprising: a substrate comprising a dielectric base material (Fig. 14B, at 52; paragraph 0096) and a ground (Fig. 1, at 11) disposed on a first surface of the dielectric base material; and an antenna element (Fig. 1, at 12) comprising a bent portion (Fig. 1, at 16) bent in a direction perpendicular to the substrate, and a folded portion (Fig. 1, at 17) further bent in a direction parallel to the substrate from the bent portion and capacitively coupled to the ground via the dielectric base material, wherein an impedance is adjusted by adjusting an area of the folded portion by changing a width dimension of the folded portion without changing a height dimension of the bent portion (paragraph 0098).


    PNG
    media_image1.png
    326
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    413
    media_image2.png
    Greyscale


 	Regarding claim 2 Iwai further discloses the folded antenna of claim 1, wherein the antenna element comprises a first element having, on one end side, a feeding portion (Fig. 1, at 15) and a first bent portion (Fig. 1, at 13), and a second element continuously provided, on one end side, with other end side of the first element via a first folding portion (Fig. 1, at 12), and having, on other end side, a second folded portion (Fig. 1, at 17) via a second bent portion (Fig. 1, at 16), the folded portion is the second folded portion, the bent portion is the second bent portion, and the impedance is adjusted by adjusting the area of the second folded portion by changing the width dimension of the second folded portion without changing the height dimension of the second bent portion (paragraph 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai in view of Tanaka et al., (US 2019/0288399), hereinafter Tanaka. 

 	Regarding claim 3 Iwai does not disclose the folded antenna of claim 1, wherein the ground is a copper foil formed on an entire surface of the first surface of the dielectric base material.
	Tanaka discloses wherein the ground is a copper foil formed on an entire surface of the first surface of the dielectric base material (e.g., paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Iwai in accordance with the teaching of Tanaka regarding ground layers made of copper foil in order to provide a ground conductor that functions as a bottom plate to the antenna device (Tanaka, paragraph 0025).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai in view of Aoyama et al., (US 2004/0183733), hereinafter Aoyama. 

 Regarding claim 4 Iwai discloses the folded antenna of claim 1, wherein the folded portion has a rectangular plate shape which is bent inward in an L-shape from the bent portion (e.g., Fig. 1, at 13 and 17; Fig. 14B, at 52).
Iwai does not disclose the folded antenna of claim 1, wherein the folded portion having the rectangular plate-shape is fixed by soldering to a fixing pattern formed on a second surface of the dielectric base material.
	Aoyama discloses wherein the folded portion has a rectangular plate shape which is bent inward in an L-shape from the bent portion, and the folded portion having the rectangular plate-shape is fixed by soldering to a fixing pattern formed on a second surface of the dielectric base material (Fig. 5A-C, at 52; paragraph 0083).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Iwai in accordance with the teaching of Tanaka regarding the use of fixing patterns to solder antenna parts in order to fix the antenna to the substrate by soldering (Aoyama, paragraph 0083) which provides excellent mounting stability for the antenna (Aoyama, paragraph 0008).

Conclusion
 
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845